        Case 6:20-cv-00005-BMM Document 72 Filed 05/03/21 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

  JACOB SMITH,
                                                    CV 20-05–H–JTJ
                       Plaintiff,

        vs.                                                       ORDER

  ROEY PFISTER, et al.,

                       Defendants.




      Plaintiff Jacob Smith filed this lawsuit regarding incidents that occurred

during his time of incarceration at Montana State Prison. Doc. 2. Several pending

motions remain before the Court in this matter. Docs. 25, 33, 41, 42, 55, 56, 58, 67.

United States Magistrate Judge John Johnston entered a Findings and

Recommendations to resolve these motions. Doc. 70. Judge Johnston entered the

Findings and Recommendations on April 8, 2021. Id. Plaintiff Smith filed timely

objections on April 16, 2021. Doc. 71.

FINDINGS AND RECOMMENDATIONS (Doc. 70).

      Smith is an inmate at Montana State Prison (“MSP”). Doc. 44 at 1. Smith

filed a lawsuit in 2017 alleging MSP staff and officials violated Smith’s civil rights.

Id. Defendants were never named as defendants in the 2017 lawsuit. Id. Smith now

alleges in this action that Defendants retaliated against him for filing the 2017
                                          1
        Case 6:20-cv-00005-BMM Document 72 Filed 05/03/21 Page 2 of 6



lawsuit. Doc. 2 at 2. Defendants include Pfisterer, Conell, Jones, and Wigert. Doc.

44 at 1−2.

      Judge Johnson recommended that the Court grant Defendants’ Motion for

Summary Judgement (Doc. 42) because Smith has failed to exhaust his

administrative remedies. Doc. 70 at 2. Judge Johnson also recommended that the

Court deny the other motions as moot. Id.

STANDARD OF REVIEW.

      The Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.           28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). The Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party’s objections constitute only perfunctory responses argued in an

attempt to rehash the same arguments set forth in the original response. Rosling v.

Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb. 21, 2014). Clear error exists if

the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syraz, 235 F.3d 422, 427 (9th Cir. 2000).

                                         2
       Case 6:20-cv-00005-BMM Document 72 Filed 05/03/21 Page 3 of 6



OBJECTIONS.

      Smith filed timely objections. Doc. 71. Smith’s objections prove improper.

See Rosling, 2014 WL 693315 at *3. Smith sole objection claims that he has fully

exhausted his administrative remedies regarding Defendants Conell, Pfisterer, and

Wigert. Doc. 71 at 1−2. These conclusory statements neither identify the parts of

the Findings and Recommendations that Smith finds objectionable nor present legal

argument and supporting authority that support a contrary result. Holder, 2010 WL

4102940, at *2. They merely conclude a contrary result. The Court will review for

clear error, therefore, these portions of the Findings and Recommendations. See

Rosling, 2014 WL 693315 at *3. Smith does not object to portions of the Findings

and Recommendations related to Defendant Jones. The Court also will review for

clear error these portions of the Findings and Recommendations. See Rosling, 2014

WL 693315 at *3.

ANALYSIS.

      Judge Johnston relies on the Prison Litigation Reform Act’s exhaustion

requirement (42 U.S.C. § 1997e(a)), which states the following:

      [n]o action shall be brought with respect to prison conditions under
      section 1983 of this title, or any other Federal law, by a prisoner
      confined in any jail, prison, or other correctional facility until such
      administrative remedies as are available are exhausted.




                                        3
        Case 6:20-cv-00005-BMM Document 72 Filed 05/03/21 Page 4 of 6



      Administrative remedies typically proceed as follows: (1) information

resolution, (2) formal grievances, (3) appeal to the Warden, and (4) appeal to the

Director of the Department of Corrections (“DOC”).

      Briefly, Judge Johnston determined that Smith failed to exhaust his

administrative remedies regarding his allegations against Defendants Pfisterer and

Conell. Doc. 70 at 9. Smith filed several informal grievances against Defendants

Pfisterer and Conell relating to Smith’s placement in a drug treatment program. Id.

There remains some confusion about whether Smith also filed subsequent formal

grievances, but Judge Johnston correctly concluded that it matters not. Smith failed

to appeal the informal and/or formal grievances to the Warden or the Director of the

DOC. Id.

      Judge Johnston determined that Smith failed to exhaust his administrative

remedies regarding his allegations against Defendant Jones and Wigert relating to

disciplinary infractions and retaliatory security threat group designations. Doc. 70

at 12−13. Smith filed three informal grievances against Defendant Jones but never

pursued them through the formal or appeals processes. Id. at 12. Smith filed an

informal grievance against Defendant Wigert but, again, never pursued it through

the formal or appeals processes. Id. at 13. The record remains cloudy regarding

several grievances that Smith filed related to his security threat designation, but

Judge Johnson correctly noted that even if these grievances were related to his

                                         4
       Case 6:20-cv-00005-BMM Document 72 Filed 05/03/21 Page 5 of 6



retaliation claims against Defendant Wigert, Smith has failed to pursue them to

appeals before the warden or the director of the DOC.

CONCLUSION.

      The Court finds no clear error in Judge Johnson’s Findings and

Recommendations (Doc. 70). See Rosling, 2014 WL 693315 at *3. Defendants are

entitled to summary judgment because Smith has failed to exhaust his administrative

remedies pursuant to the Prison Litigation Reform Act.

                                     ORDER

      IT IS ORDERED that Judge Johnson’s Findings and Recommendations

      (Doc. 70) is ADOPTED in full.

      IT IS FURTHER ORDERED:

      1. Motion for Protective Order (Doc. 25) is DENIED as moot.

      2. Motion to Modify Scheduling Order (Doc. 33) is DENIED as moot.

      3. Motion for Extension of Time to Complete Discovery (Doc. 41) is

      DENIED as moot.

      4. Defendants’ Motion for Summary Judgment (Doc. 42) is GRANTED.

      5. Motion for Reconsideration (Doc. 55) is DENIED as moot.

      6. Motion for Leave to File Under Seal (Doc. 56) is DENIED as moot.

      7. Motion for Sanctions (Doc. 58) is DENIED as moot.

      8. Motion to Strike (Doc. 67) is DENIED as moot.

                                        5
 Case 6:20-cv-00005-BMM Document 72 Filed 05/03/21 Page 6 of 6



9. The Clerk shall enter judgment in favor of Defendants and close this

case.

        DATED this 3rd day of May, 2021.




                                  6
